Citation Nr: 0031833	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946.  

This appeal arises from a March 1998 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which denied 
service connection for a heart disorder.  The notice of 
disagreement was received in December 1998.  The statement of 
the case was issued in May 1999.  The veteran's substantive 
appeal was received in July 1999.

A videoconference hearing between Washington, DC, and 
Philadelphia, PA, was held on December 2, 1999, before the 
undersigned Veterans Law Judge, who has been designated by 
the Chairman of the Board of Veterans' Appeals (Board) to 
conduct the hearing and render the final determination in 
this claim, pursuant to 
38 U.S.C.A. § 7102 (West Supp. 2000).


REMAND

The veteran contends that he currently suffers from a heart 
disorder, and that said disorder was either incurred in, or 
aggravated by, his active military service.  He states he 
experienced periods of lightheadedness during his flight 
training.  He recalls that he was eventually "grounded" by 
the flight surgeon due to what was described as a "very 
terrific" heart murmur.  The veteran recalls being diagnosed 
as having heart disease within a year or two after his 
service discharge.  He maintains that he continued to 
experience symptoms of dizziness on a recurrent basis.  He 
says the severity of his heart problem gradually increased, 
and that he eventually had to undergo a mitral valve 
replacement in the 1980s.  He denies having any problems with 
his heart prior to active service.  Acknowledging that he 
contracted rheumatic fever as a child, and that he may have 
developed a problem as a result of that sickness, the veteran 
argues that stresses related to his military service 
permanently worsened any preexisting heart disorder.

Here, the record reflects that the veteran's service medical 
records are unavailable, the National Personnel Records 
Center (NPRC) and other service department agencies having 
reported his medical records were not on file.  In a case 
where the veteran's service medical records are unavailable 
through no fault of the claimant's, we are under a duty to 
afford the case "heightened consideration" due to the 
missing records.  See Marciniak v. Brown, 10 Vet.App. 198, 
201 (1997), citing O'Hare v. Derwinski, 1 Vet.App. 365 
(1991).  

VA regulations do not require that service connection must 
necessarily be established by service medical records; it may 
be established by cognizable evidence from other medical and 
lay sources.  Smith v. Derwinski, 2 Vet.App. 147, 148 (1992).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
further held that the "duty to assist" the appellant 
includes advising him or her that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet.App. 465, 
469 (1994).

VA's Adjudication Procedure Manual, M21-1, provides that 
alternate sources of evidence may be utilized in a claim 
where records appear to be missing.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated the veteran 
(especially soon after separation), and letters written 
during service.  See Manual M21-1, Part III, Paragraph 
4.25(c) (July 12, 1995).  In this regard, the RO advised the 
veteran that his service medical records were unavailable, 
and that it was likely that they had been destroyed in a fire 
that occurred at the NPRC in 1973.  There is no evidence that 
the veteran was fully apprised of the types of alternative 
evidence he could submit to support his claim of service 
connection.  This warrants rectification.

In addition to the foregoing, the Board notes there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
statute eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist claimants in 
developing evidence, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet.App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, ____ (2000).  
See also Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ____ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  See also VAOPGCPREC
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is remanded to 
the RO for the following development:

1.  The RO should request that the veteran 
submit the names and addresses of all VA and 
non-VA medical care providers who have treated 
him, since his service separation, for heart 
problems and/or hypertension.  After securing 
the necessary releases, the RO should obtain 
any such records (not already on file) and 
permanently associate them with the claims 
file.

2.  The RO should advise the veteran that he may 
submit alternative evidence to support his claim 
for service connection for a heart disorder, 
including statements from service medical 
personnel; statements from individuals who served 
with him ("buddy" certificates or affidavits); 
employment physical examinations; medical evidence 
from hospitals and clinics from which, and private 
physicians from whom he may have received 
treatment, especially soon after discharge; 
letters written during service; and insurance 
examinations.  The RO should assist the veteran in 
this respect.

3.  The RO should contact the NPRC and request 
copies of the veteran's service personnel records, 
or any other service records, for the purpose of 
documenting the veteran's allegation that he was 
"grounded" as a result of his claimed heart 
problem.

4.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
cardiovascular examination. The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims folder, to 
include a copy of this Remand, must be made 
available to and be reviewed by the examiner prior 
to the examination.  All indicated testing should 
be conducted.  The examiner should state whether 
it is at least as likely as not that the veteran's 
heart disorder (valvular heart disease) is 
etiologically related to any incident, disease, or 
exposure that occurred during his military 
service.  Or, if any heart disorder pre-existed 
service and was manifested during service, the 
examiner should opine as to whether it permanently 
worsened during service, as opposed to undergoing 
temporary flare-up(s).  All opinions expressed 
should be supported by reference to pertinent 
evidence.

5.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if 
the requested examination does not include all 
test reports, special studies or opinions 
requested, appropriate corrective action is to 
be implemented.

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  
For further guidance on the processing of this 
case in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
Court decisions that are subsequently issued 
also should be considered.  

7.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, to 
include the provisions of 38 U.S.C.A. § 
1154(b), 38 C.F.R. §§ 3.303, 3.306, 3.307, and 
3.309, and 38 C.F.R. 
§ 3.655, if appropriate.  An appropriate period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


